DETAILED ACTION
Summary
Claims 1-20 are pending in the current application. Claims 3-5 are rejected under 35 USC 112(a). Claims 1-12 and 18 are rejected under 35 USC 112(b). Claims 1-20 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/9/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. All the submitted information was not listed on the IDS. A European Search Report was filed without being filed on the IDS.

Claim Objections
Claims 2, 4, 5, 8-11, 16, 18, and 19 objected to because of the following informalities:
Claim 2 recites “known location” in line 9. This language is inconsistent with the language set forth in claim 1, which refers to the “known” position/location as “known position”. It should therefore recite “known position.
Claim 4 recites “known location” in line 2. This language is inconsistent with the language set forth in claim 1, which refers to the “known” positions/locations as “known position”. It should therefore recite “known position.
Claim 5 recites “the corrected medical device position” in line 3. It should recite “the corrected position of the medical device”.
Claim 8 recites “zero (0)” in line 6. It should recite “zero”.
Claim 9 recites “the sum” in line 2. It should recite “a sum”.
Claim 9 recites “where r is the radial distance”. It should recite “where r is a radial distance”.
Claim 9 does not end in a period.
Claim 10 recites “known location” in line 2. This language is inconsistent with the language set forth in claim 1, which refers to the “known” positions/locations as “known position”. It should therefore recite “known position.
Claim 11 recite “known location” in line 3. This language is inconsistent with the language set forth in claim 1, which refers to the “known” positions/locations as “known position”. It should therefore recite “known position.
Claim 16 recites “known and perceived locations” in lines 11-12 and “known location” in line 13. This language is inconsistent with the language set previously set forth, which refers to the “known” positions/locations as “known position”. It should therefore recite “known positions and perceived locations “known position”.
Claim 19 recites “a plurality of sensor coils” in line 2. It should recite “the plurality of sensor coils”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 was amended to recite “group a subset of the perceived locations of the magnetic distortion sensors”. This is not reasonably reflected in the originally filed specification. [0059] recites “perceived locations sensor coils may be paired/grouped, such that an assessment of the gradient/slope of deformation can be determined at mid-points between the sensor coils”. There is no indication that this grouping only includes a “subset” of the coils; the reference to “pairing” seems to refer to embodiments with only two coils (as discussed in [0058]). Therefore, grouping only a subset of locations is new matter.
All claims dependent from the above claims rejected under 35 USC 112(a) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the respective magnetic distortion sensors" in line 18.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which of the sensors are considered a part of “the respective magnetic distortion sensors”. Clarification is required. For the purposes of examination, the claim will be interpreted as stated “the known position and orientation of each of the magnetic distortion sensors of the array”.
Claim 4 recites “the position” in line 4. It is not clear if this is referring to known position of the emitters, the known position of the distortion sensors, or the corrected position of the medical device. Clarification is required. For the purposes of examination, “the position” will be interpreted as the position where the enhanced transform corrects the position.
Claim 4 recites the limitation "the subset of the array" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The subset of claim 3 is of perceived locations, not of an array. For the purposes of examination, the claim will be interpreted “a subset of the array”.
The term "closely spaced points" in claim 5 is a relative term which renders the claim indefinite.  The term "closely spaced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what is considered “closely spaced”. For the purposes of examination, the points of the subset of the array will be considered “closely spaced”.
Claim 8 recites the limitation "the fiducial point pairs" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “fiducial point pairs”.
Claim 8 recites                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            ≡
                            (
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            )
                        
                    . It is not clear what the variables “x”, “y”, or “i” are referring too. Clarification is required. For the purposes of examination, the “x” will be interpreted as perceived locations of points, “y” will be interpreted as the known location of points, and “i” will be interpreted as the fiducial point.
Claim 9 recites the limitation "the solution" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as “a solution of the thin plate spline”.
Claim 9 recites “each control point” in line 3. It is not clear what each “control point” is referring too. As the control points specific points in the transform (e.g. perceived/known locations), or can they be any point of the function. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 9 recites the limitation "the basis function" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as saying “a basis function of the set of weighted basis functions”.
Claim 9 recites the limitation "the particular basis function center" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as saying “a center of the basis function of the set of weighted basis functions”.
Claim 18 recites the limitation "the sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as referring to “the plurality of sensor coils”.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (U.S PGPub 2004/0102696 A1) in view of Ben Haim et al. (U.S Patent 6,690,963 B2) and Schecter (U.S Patent 7,902,816 B2).
Regarding Claim 1, Govari teaches a system to detect and correct for magnetic distortion in a magnetic field for localizing a medical device positioned within the magnetic field (Abstract), the system comprising: 
a magnetic field emitter (Fig. 1, 34) including one or more emitter coils at known positions [0003] ([0069] states configuration is same the configuration of [0003]) within the system, each of the one or more emitter coils configured and arranged to emit the magnetic field [0069]+[0072]; 
one or more sensor coils (Fig. 1, 20), each of the one or more sensor coils configured and arranged to sense the magnetic field [0069], and output a first electrical signal indicative of the sensed magnetic field at the medical device [0070]; 
an array of magnetic distortion sensors (Fig. 1, 22) at known positions within the system [0072], each of the magnetic distortion sensors in the array configured and arranged to sense the magnetic field [0072], and output a second electrical signal indicative of the sensed magnetic field at the respective magnetic distortion sensor [0070]; and 
processor circuitry (Fig. 1, 50) communicatively coupled to each of the magnetic distortion sensors and the one or more sensor coils [0037]+[0070], and 
configured and arranged to receive the first and second electrical signals [0070], and determine a magnetic distortion corrected position of the medical device within the system based on the first and second electrical signals [0037], and the known position and orientation of the respective magnetic distortion sensors [0037]+[0079].
While it is implied the magnetic field emitters and sensors also have a known orientation, Govari is silent regarding the emitters having a known orientations.
Ben Haim teaches a conventional electromagnetic tracking system (Abstract). This system has emitter coils (radiators) (Col 9, lines 1-16) which are in a known position and orientations in the system (Col 9, lines 26-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the emitter coils are in a known orientation, as taught by Ben-Haim, because this ensures that the magnetic fields are unique, thereby allowing the system to calculate location of the target catheter, as recognized by Ben-Haim (Col 9-10, lines 63-2).
While it is implied the sensors also have a known orientation, the combination is silent regarding the distortion sensors having a known orientation.
Schecter teaches a system for electromagnetic tracking with an array of reference sensors (Abstract). These sensors are in a predetermined configuration (i.e. position and orientation) (Col 4, lines 43-49)(Col 4, lines 58-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the distortion sensors have a known orientation, as taught by Schecter, because knowledge of the sensors positions of the array allows for the knowledge of every sensor position on the array, as recognized by Schecter (Col 3, lines 47-54), which allows the system to better correct for metal distortions, as recognized by Schecter (Col 1, lines 52-56).
Regarding Claim 2, the combination of references teaches the invention substantially as claimed Govari further teaches wherein the processor circuitry is further configured and arranged to 
determine the magnetic distortion corrected position of the medical device, by determining perceived locations of each of the magnetic distortion sensors in the array (Fig, 2, AM-DM) [0078] based on the sensed magnetic field at each of the magnetic distortion sensors [0073], 
determining a localized error (Fig. 2, arrow between AA-DA and AM-DM) between the perceived location (Fig, 2, AM-DM) and the known position (Fig, 2, AA-DA) of each of the magnetic distortion sensors [0076], 
calculating a transform (interpolation), based on the localized error determinations [0079], and 
using the calculated transform, determine the corrected position of the medical device within the system that compensates for the magnetic distortion [0079].
While it is implied that the correction interpolation of Govari would convert the perceived location to the known location for each of the magnetic distortion sensors (as the transform is the opposite of the calculated localized error (See Fig. 2, [0079]), Govari is silent that the transform would convert the perceived location to the known location of each of the magnetic distortion sensors. However, it would have been obvious to one of ordinary skill in the art before the effective filing date that a spatial interpolation, which is based on the offsets of each of the magnetic distortion sensors and compensates for position distortion effects of a conductive object in the magnetic field, would also compensate the effects of the conductive object at the distortion sensor. Such a transform would therefore also convert the perceived locations of the distortion sensors to the known locations of the distortion sensors.
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Govari further teaches wherein the localized error between the perceived location and the known location for each magnetic distortion sensor of the array is indicative of an error in the perceived location of the medical device within the system [0073]+[0079] (as the localized error is used to correct the perceived location of the medical device, this implies that the localized error is indicative of the perceived error of the medical device).
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. Govari further teaches wherein the known position of a first magnetic distortion sensor is a perceived location of the first magnetic distortion sensor at a time, T0, [0072] (location measured in absence of object) and the localized error is determined between the known location at T0 for the first magnetic distortion sensor and the perceived location of the first magnetic distortion sensor at a time, T1, different from the time T0 [0073] (location of distorter with the object introduced).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Ben-Haim and Schecter as applied to claim 2 above, and further in view of Olson et al. (U.S PGPub 2008/0221425 A1) and Zuhars (U.S PGPub 2009/0082989 A1).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Govari further teaches wherein the processing circuitry is further configured and arranged to group a subset of the perceived locations of the magnetic distortion sensors (Fig. 2, AM-EM) and determine a gradient of deformation for the group (Fig. 2, the arrows between AA-EA and AM-EM have both magnitude and direction, so they can be considered a vector field (gradient)) [0078] (the grouping of AM and AA is the grouping of a subset), 
based on the localized error (Fig 2, a single offset) and the determined gradient of deformation for the group (Fig. 2, all the offsets), calculate an enhanced transform [0079], and 
using the enhanced transform, determine the corrected position of the medical device within the system with improved interpolation accuracy [0031]+[0073]+[0079].
While Govari teaches uses interpolation to perform the enhanced transform, Govari fails to explicitly teach that the transform uses spline smoothing.
Olson teaches a method of for medical registration (Abstract). This system recognized that thin plate spline transforms is a well know method for smooth mapping between the image data points [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to substitute the interpolation method of Govari with thin plate spline smoothing (another interpolation method), as taught by Olson, as the substitution for one known interpolation algorithm with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using thin plate spline smoothing are reasonably predictable.
While Govari implies grouping a subset of perceived locations, as certain sensors are given more weight than others [0079], Govari fails to explicitly teach grouping a subset of the perceived location of the magnetic distortion sensors.
Zuhars teaches a method for compensating for a distorter in a magnetic field (Abstract). This system calculates the perceived positions for multiple subsets of a group of magnetic field coils (Fig. 3, 302) [0043].
It would have been obvious to one of ordinary skill in the art to modify the combined system to group a subset of the perceived locations, as taught by Zuhars, because this allows the system to better determine whether the magnetic field is distorted as a difference in the perceived locations of the different coils groups, as recognized by Zuhars [0047], which allows the system to more accurately correct for the distortion in the magnetic field, as recognized by Zuhars [0005]-[0006]. 
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Govari further teaches wherein the enhanced transform compensates for non-linear deformation between the known locations of the group based at least in part on the determined gradient of deformation for the group [0073]+[0079]. Wherein the enhanced transform sets the position at one of the array of magnetic distortion sensors [0078] (transform sets the position at the measure position of at least one of the magnetic distortion sensors), and the gradient is set by the array of magnetic distortion sensors (Fig. 2, offsets) [0078].
Govari fails to explicitly teach that the non-linear deformation is compensated for at mid-points between the know location. However, the system compensates for non-linear deformation at each of the reference sensors ([0073]), and use that to correct the position of the probe. If the probe was located at the mid-point between two of the sensors, the system would also compensate for the non-linear distortion at the mid-point. Furthermore, Fig. 2 shows PM is substantially at the mid-point of CA and D-A. Therefore, one of ordinary skill would recognize the enhanced transform of Govari can compensate for the non-linear deformation at any point in space in the magnetic field, and one of ordinary skill would recognize that compensating the magnetic field at a mid-points between the coils would occur through routine experimentation of the algorithm, placing the distorter between the coils and correcting the resultant magnetic field.
Govari fails to explicitly teach the gradient set by the subset of the array of magnetic distortion sensors.
Zuhars teaches a method for compensating for a distorter in a magnetic field (Abstract). This system calculates the perceived positions for multiple subsets of a group of magnetic field coils (Fig. 3, 302) [0043].
It would have been obvious to one of ordinary skill in the art to modify the combined system to group a subset of the perceived locations, as taught by Zuhars, because this allows the system to better determine whether the magnetic field is distorted as a difference in the perceived locations of the different coils groups, as recognized by Zuhars [0047], which allows the system to more accurately correct for the distortion in the magnetic field, as recognized by Zuhars [0005]-[0006].
Regarding Claim 5 Govari further teaches that the points of the array of magnetic distortion sensors are closely spaced (Fig. 2), [0078].
Govari fails to explicitly teach spline smoothing.
Olson teaches a method of for medical registration (Abstract). This system recognized that thin plate spline transforms is a well know method for smooth mapping between the image data points [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to substitute the interpolation method of Govari with thin plate spline smoothing (another interpolation method), as taught by Olson, as the substitution for one known interpolation algorithm with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using thin plate spline smoothing are reasonably predictable.
Govari fails to explicitly teach the gradient set by the subset of the array of magnetic distortion sensors.
Zuhars teaches a method for compensating for a distorter in a magnetic field (Abstract). This system calculates the perceived positions for multiple subsets of a group of magnetic field coils (Fig. 3, 302) [0043].
It would have been obvious to one of ordinary skill in the art to modify the combined system to group a subset of the perceived locations, as taught by Zuhars, because this allows the system to better determine whether the magnetic field is distorted as a difference in the perceived locations of the different coils groups, as recognized by Zuhars [0047], which allows the system to more accurately correct for the distortion in the magnetic field, as recognized by Zuhars [0005]-[0006]. One of ordinary skill would recognize using the spline smoothing on the closely spaced points of Govari would result in the improved interpolation accuracy of the corrected medical device position.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Ben-Haim and Schecter as applied to claim 2 above, and further in view of Glossop (U.S PGPub 2006/0122497 A1).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein, in response to the localized error exceeding a threshold amount, the processor circuitry is configured and arranged to disregard a perceived medical device position calculated where the localized error exceeds the threshold amount.
Glossop teaches a method for ensuring accuracy of a tracking device in a volume (Abstract). This system compares the location error to a threshold amount (Fig. 4A, 411) [0068]. If the location error is greater than a threshold amount, then the system flags the procedure as unsafe [0071], and suggest the user calibrate the device because the device location is inaccurate [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the processor circuitry disregard a perceived medical device position, as taught by Glossop, because this suggests the potential error of the medical device location is too large and tracking the device in a situation would be considered unsafe, as recognized by Glossop [0071].
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. The combination of Govari, Ben-Haim, and Schecter fails to explicitly teach wherein, in response to the localized error exceeding a threshold amount, the processor circuitry outputs a sensory indication to a clinician of the magnetic distortion.
Glossop teaches a method for ensuring accuracy of a tracking device in a volume (Abstract). This system compares the location error to a threshold amount (Fig. 4A, 411) [0068]. If the location error is greater than a threshold amount, then the system warns the user (outputs a sensory indication for the clinician) (Fig. 4B, 427) and flags the procedure as unsafe [0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the processor circuitry outputs a sensory indication of the distortion to a clinician, as taught by Glossop, because this suggests the potential error of the medical device location is too large and tracking the device in a situation would be considered unsafe, as recognized by Glossop [0071].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Ben-Haim and Schecter as applied to claim 2 above, and further in view of Olson.
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Govari fails to explicitly teach the transform allows for local warping by applying the following mapping                         
                            f
                            :
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                            =
                            >
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                        
                     such that for each of the fiducial point pairs                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            ≡
                            (
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            )
                        
                    , the error define as:                         
                            
                                
                                    e
                                
                                
                                    i
                                
                            
                            ≡
                            
                                
                                    f
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     is driven to zero (0) for each fiducial point.
Olson teaches a system for three dimensional registration (Abstract). This system determines a mapping of a location in a catheter coordinate system to a location in an images coordinate system (                        
                            f
                            :
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                            =
                            >
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                        
                    ) [0011] [0031]. This system determines the mapping between the fiducial point pairs so that the error is driven to zero for each fiducial point [0011]+[0015]+[0056].
It would have been obvious to one of ordinary skill in the art to substitute the transform of Govari so to the transform minimizing the error between fiducial points, as taught by Olson, as the substitution for one known three dimensional to three dimensional mapping algorithm with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using mapping algorithm are reasonably predictable. Furthermore, this transform contains the beneficial property of local deformable registration, which allows for inhomogeneities to be better compensated for in the navigation field, as recognized by Olson [0022].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. in view of Ben Haim et al. and Schecter as applied to claim 2 above, and further in view of Olson, Bookstein (Bookstein, Fred L. "Principal warps: Thin-plate splines and the decomposition of deformations." IEEE Transactions on pattern analysis and machine intelligence 11.6 (1989): 567-585.) and Fasshauer (Fasshauer, Gregory E. Meshfree approximation methods with MATLAB. Vol. 6. World Scientific, 2007.).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the transform is calculated using a thin plate spline where the solution is the sum of a set of weighted basis functions centered at each control point.
Olson teaches a system for warping a catheter to a three dimensional image (Abstract). This system can use a thin plate spine warping function, which is a sum of a set of weight basis function centered at a control point [0013]+[0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to uses a thin plate spline as the warping algorithm as taught by Olson, as the substitution for one known interpolation algorithm with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using thin plate spline smoothing are reasonably predictable.
The combination fails to explicitly teach r for the case of                         
                            f
                            :
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                            =
                            >
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                        
                     where r is the radial distance of an input point from the particular basis function center.
Bookstein teaches conventional tools for interpolating surfaces (Abstract). Bookstein recognizes that the functions are centered at a control point (Pg. 567, Col 1), and that the for the case                         
                            f
                            :
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                            =
                            >
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                        
                     the function is r (Pg. 584, Section E) where r is the radial distance of an input point from the particular basis function center (Pg. 567, Col 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the weighted basis functions of Olson to be r, for                         
                            f
                            :
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                            =
                            >
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                        
                    , as the substitution for one known basis function with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using the three dimensional basis function for three dimensional mapping is reasonably predictable.
The combination fails to explicitly teach                         
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            
                                
                                    log
                                
                                ⁡
                                
                                    r
                                
                            
                        
                     for the case of                         
                            f
                            :
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            =
                            >
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                    .
Fasshauer teaches that the traditional thin plate spline is                         
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            
                                
                                    log
                                
                                ⁡
                                
                                    r
                                
                            
                        
                     in two dimensions (Pg. 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of reference so it uses                         
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            
                                
                                    log
                                
                                ⁡
                                
                                    r
                                
                            
                        
                     in the case of mapping from                         
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            =
                            >
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                    , as taught by Fasshauer, as the as the substitution for one known thin plate spline with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a different thin plate spline representation for warping are reasonably predictable. One of ordinary skill would recognize that the mapping should be used for                         
                            f
                            :
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            =
                            >
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                     because the function is in                         
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                     and it provides an interpolant of a bivariate linear function (i.e.                         
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                    ).
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Ben-Haim and Schecter as applied to claim 1 above, and further in view of Osadchy (U.S Patent 6,147,480).
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the magnetic field emitter is configured and arranged to generate multiple unique magnetic fields from each of the one or more emitter coils using time multiplexing, frequency multiplexing, or a combination thereof.
Osadchy teaches a system for tracking an object in a magnetic field (Abstract). This system has magnetic field emitter arranged generate multiple unique magnetic fields using time multiplexing (Col 2, lines 46-50).
It would have been obvious to one of ordinary skill in the art before the effective the filing date to modify the combination of references to generate multiple unique magnetic fields using time multiplexing, as taught by Osadchy, because it improves the accuracy of non-contact tracking, as recognized by Osadchy (Col 2, lines 7-9).

Claim 13, 14, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (U.S PGPub 2004/0102696 A1) in view of Schecter (U.S Patent 7,902,816 B2), Wu (U.S PGPub 2009/0048509 A1) and Khalfin et al. (U.S Patent 6,400,139 B1).
Regarding Claim 13, Govari teaches a sensor array apparatus for detecting magnetic distortion within a magnetic field (Abstract), the apparatus comprising: 
a plurality of sensor coils (Fig. 1, 22), each of the plurality of sensor coils configured and arranged to collect energy indicative of the magnetic field at the respective sensor coil [0072]; 
a non-ferrous frame (Fig. 1, 26) coupled to each of the plurality of sensor coils and arranged to fixedly position each of the plurality of sensor coils relative to the other sensor coils of the plurality of sensor coils [0072]; 
processing circuitry (Fig. 1, 50) electrically coupled to the plurality of sensor coils [0037]+[0070], and configured and arranged to receive the signals from each of the plurality of sensor coils indicative of the magnetic field at the fixed position of the respective sensor coil [0070], and 
process the received signals [0070]; and 
wherein the processed signals are indicative of magnetic distortion within the magnetic field due to foreign, object ingress (Fig. 1, 40) [0071] into the magnetic field [0073].
While it is implied the sensors also have a fixed orientation, the combination is silent regarding the sensors having a fixed orientation.
Schecter teaches a system for electromagnetic tracking with an array of reference sensors (Abstract). These sensors are in a predetermined configuration (i.e. position and orientation) (Col 4, lines 43-49)(Col 4, lines 58-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the distortion sensors have a known orientation, as taught by Schecter, because knowledge of the sensors positions of the array allows for the knowledge of every sensor position on the array, as recognized by Schecter (Col 3, lines 47-54), which allows the system to better correct for metal distortions, as recognized by Schecter (Col 1, lines 52-56).
The combination fails to explicitly teach the distorting conducting object is a ferrous object.
Wu teaches that ferrous objects cause distortion in magnetic fields [0011].
It would have been obvious to one of ordinary skill in the art to substitute the conductive object of Govari to be a ferrous object, as taught by Wu, as the substitution for one known distorter with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the conductive object being a ferrous object are reasonably predictable.
While Govari discusses obtaining magnetic field values, Govari is silent about those values including the strength and orientation of the magnetic field.
Khalfin teaches a system for correcting distortions in a magnetic field using witness sensors (Abstract). These witness sensors measure the strength and orientation of the magnetic field (Col 2, lines 20-23) (Col 6, lines 64-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the magnetic values of Govari with the magnetic field strength and orientation, as taught by Khalfin, as the substitution for one known magnetic field value with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using magnetic field strength and orientation as magnetic field values are reasonably predictable.
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. Govari further teaches wherein each of the plurality of sensor coils (Fig. 1, 22) are configured and arranged to receive energy indicative of  the magnetic field [0062]+[0072] in proximity to a patient during a medical procedure [0069], and 
a change in the magnetic field received by one or more of the plurality of sensor coils over time [0062]+[0073] is indicative of a magnetic distortion caused by a ferrous object [0073] in proximity to the patient [0069].
The combination fails to explicitly teach the distorting conducting object is the ferrous object.
Wu teaches that ferrous objects cause distortion in magnetic fields [0011].
It would have been obvious to one of ordinary skill in the art to substitute the conductive object of Govari to be a ferrous object, as taught by Wu, as the substitution for one known distorter with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the conductive object being a ferrous object are reasonably predictable.
While Govari discusses obtaining magnetic field values, Govari is silent about those values including the strength and orientation of the magnetic field.
Khalfin teaches a system for correcting distortions in a magnetic field using witness sensors (Abstract). These witness sensors measure the strength and orientation of the magnetic field (Col 2, lines 20-23) (Col 6, lines 64-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the magnetic values of Govari with the magnetic field strength and orientation, as taught by Khalfin, as the substitution for one known magnetic field value with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using magnetic field strength and orientation as magnetic field values are reasonably predictable.
Regarding Claim 15, the combination of references substantially as claimed. Govari fails to explicitly teach wherein the non-ferrous frame is configured and arranged to fixedly position the plurality of sensor coils in one of the following configurations: an arch.
Schecter teaches a system for electromagnetic tracking with an array of reference sensors (Abstract). These sensors are arranged as an arch (Fig. 5, 44 are arranged in an arch) (Col 5, lines 7-11) on a non-metallic (non-ferrous) frame (Col 3, lines 38-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the distortion sensors in an arch, as taught by Schecter, because this allows the system to better correct for metal distortions, as recognized by Schecter (Col 1, lines 52-56).

Claim 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al.
Regarding Claim 16, Govari teaches a computer program for correcting magnetic distortion in a magnetic field for localization of a medical device within a patient, the computer program embodied on a non-transitory computer readable medium [0070] and comprising: 
calculating a perceived location of each of a plurality of sensor coils (Fig, 2, AM-DM) [0078]  in a sensor array based upon a received signal at each of the plurality of sensor coils indicative of the magnetic field proximate the respective sensor coil [0073]; 
determining a positional error of each of the plurality of sensor coils (Fig. 2, arrow between AA-DA and AM-DM) indicative of a magnetic distortion in the magnetic field at each of the respective sensor coils [0073], based on the discrepancy between a known position of each of the respective sensor coils (Fig, 2, AA-DA) and the perceived location of each of the respective sensor coils (Fig, 2, AM-DM) [0076]; 
computing a transform, based on the discrepancy between the known and perceived locations of each of the plurality of sensor coils [0079]; 
calculating a perceived location of the medical device (Fig. 2, PM) based upon a received signal at the medical device indicative of the magnetic field proximate the medical device [0069]+[0073]; and 
determining an actual location of the medical device by entering the perceived location of the medical device into the computed transform [0079].
While it is implied that the correction interpolation of Govari would convert the perceived location to the known location for each of the magnetic distortion sensors (as the transform is the opposite of the calculated localized error (See Fi. 2, [0079]), Govari is silent that the transform would convert the perceived location to the known location of each of the magnetic distortion sensors. However, it would have been obvious to one of ordinary skill in the art before the effective filing date that a spatial interpolation, which is based on the offsets of each of the magnetic distortion sensors and compensates for position distortion effects of a conductive object in the magnetic field, would also compensate the effects of the conductive object at the distortion sensor. Such a transform would therefore also concert the perceived locations of the distortion sensors to the known locations of the distortion sensors.
Regarding Claim 18, Govari teaches the invention substantially as claimed. Govari further teaches wherein the transform is based upon a perceived location of each of the plurality of sensor coils at a first time, T0, [0072] and each of the sensors respective known location [0072] (Fig. 2, AA-EA)[0078].
Regarding Claim 19, the Govari teaches the invention substantially as claimed. Govari further teaches calculating a perceived location of each of a plurality of sensor coils at a second time, T1, based upon a received signal at the sensor coil indicative of a magnetic field at time T1 [0073]; 
computing a second transform to convert the perceived locations of each of the plurality of sensor coils at the time T1 [0073] to the plurality of sensors coils perceived location at T0 [0072]; 
calculating a perceived location of the medical device at a time T1, based upon a received signal at the medical device indicative of the magnetic field at time T1 [0073]; and 
determining the actual location of the medical device at time T1 by entering the perceived location of the medical device at time T1 through the second computed transform [0073].
One of ordinary skill would recognize that, as Govari repeats the correction procedure every time the medical instrument moves ([0075]), the system would recalculate a transform and correct the medical instrument location at a time T1.

Claim 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Govari as applied to claim 16 above, and further in view of Olson et al..
Regarding Claim 17, Govari teaches the invention substantially as claimed. Govari further teaches determining gradients of deformation in the magnetic field by grouping the perceived locations of the plurality of sensor coils (Fig. 2, the arrows between AA-EA and AM-EM have both magnitude and direction, so they can be considered a vector field (gradient)) [0078].
While Govari uses the gradient of deformation to perform the transform, Govari fails to explicitly teach wherein the determined gradient of deformation acts as a spline smoother in the computed transform.
Olson teaches a method of for medical registration (Abstract). This system recognized that thin plate spline transforms is a well know method for smooth mapping between the image data points [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to substitute the interpolation method of Govari with thin plate spline smoothing (another interpolation method), as taught by Olson, as the substitution for one known interpolation algorithm with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using thin plate spline smoothing are reasonably predictable.
Regarding Claim 20, the Govari teaches the invention substantially as claimed. Govari fails to explicitly teach wherein the transform is calculated using one of the following algorithms: thin plate splines.
Olson teaches a method of for medical registration (Abstract). This system recognized that thin plate spline transforms is a well know method for smooth mapping between the image data points [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to substitute the interpolation method of Govari with thin plate spline smoothing (another interpolation method), as taught by Olson, as the substitution for one known interpolation algorithm with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using thin plate spline smoothing are reasonably predictable.

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant asserts that because Schecter is enabled to calculate the location of a target catheter “it is not at all clear that a skilled artisan would be motivated to combine Schecter with Ben-Haim when the primary reference already appears to be enabled”. Schechter is not the primary reference, Govari is the primary reference. Govari states that the PCT Publication of Ben-Haim (PCT Pub WO 96/05768) is used to as the configuration of the radiators to track the probe. Ben-Haim (U.S Patent 6,690,963) is the U.S filing of the cited WIPO document. That is, Govari explicitly describes using the structure from the cited Ben-Haim reference to track the catheter probe. Therefore, one of ordinary skill would have been motivated to use the teachings of the cited Ben-Haim reference, as the inventors of Govari themselves used the structure of the Ben-Haim reference to track the catheter because it provides a unique magnetic field which allows the tracking of the catheter. Therefore, independent claim 1 remains rejected under 35 USC 103. For similar reasons, dependent claims 1-5, 7-12 also remain rejected. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the system ignores the calculated position at a given time and does not display the position) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim merely states that the processor “disregards a perceived medical device position calculated when the localized error exceeds the threshold amount”. Glossop teaches, if the localized error exceeds a threshold, recalibrating the device. That is, the system does not use (disregards) the out of calibration position and instead the system recalibrates and retests the position to obtain a more accurate position [0071]. Therefore, claim 6 remains rejected under 35 USC 103.
Independent claims 13 and 16 contain similar subject matter to independent claim 1, and are rejected for substantially the same reasons. Dependent claims 14-15 and 17-20 also remain rejected for substantially the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793